Gray, J.
The claim upon which the defendant received the amount recovered against him, was assigned to him by Barbour in terms as cashier of the Farmers’ &- Mechanics’ Bank, and *657not to him individually—using the style of his occupation as a description of his person. When he was dealing with the defendant, he knew, therefore, that he was dealing with him as agent for the bank, not upon his own account. This question has recently been-fully considered in Genesee Bank v. Patchin Bank, 13 N. Y. (3 Kern.) 309.
The judgment must be reversed and a new trial ordered.
Judgment reversed and new, trial ordered.